Citation Nr: 0906440	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an award of special monthly compensation (SMC) 
based on a need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Daughter


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1970 to July 1973 
and from May 1978 to July 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claim.  The hearing was 
subsequently scheduled and held in December 2005.  The 
Veteran and his daughter testified at that time and the 
hearing transcript is of record.  The Veterans Law Judge 
(VLJ) who conducted the December 2005 hearing is no longer 
employed at the Board.  In November 2008, the Veteran was 
notified of this information and afforded the opportunity for 
another hearing pursuant to 38 C.F.R. § 20.707 (2008) (noting 
that a VLJ who conducts a hearing on appeal must participate 
in any decision made on that appeal).  See also 38 U.S.C.A. § 
7107(c) (West 2002).  The Veteran specifically declined the 
opportunity for a new hearing and requested that his claim be 
adjudicated based on the evidence of record.

The Board notes that the issue of entitlement to an award of 
special monthly compensation based on housebound status was 
first referenced in the June 2003 statement of the case and 
again mentioned in the July 2008 supplemental statement of 
the case.  There is no indication in the claims file that the 
Veteran raised this issue at the time of the original 
pleading or that it was the subject of a valid notice of 
disagreement.  See generally, 38 C.F.R. §§ 19.26, 19.29 
(2008).  Furthermore, 38 C.F.R. § 19.31 (2008) prohibits use 
of a supplemental statement of the case to announce decisions 
by the agency of original jurisdiction (AOJ) in certain 
circumstances.  Therefore, the Board refers the issue of 
entitlement to an award of special monthly compensation based 
on housebound status to the RO for any appropriate action.

The Veteran's claim was previously remanded in January 2006 
for additional evidentiary development.  Regrettably, another 
remand is required for the reasons discussed below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case is service-connected for paranoid 
schizophrenia and he received a 100 percent evaluation for 
this disability, effective August 29, 1988.  The Veteran is 
also service-connected for prostatitis and a history of a 
fractured left clavicle.  The Veteran was assigned a non-
compensable evaluation for each of these disabilities.
   
As noted above, the Veteran's claim was previously remanded 
in January 2006 for additional evidentiary development.  In 
particular, the Board instructed the RO to schedule the 
Veteran for a VA Compensation and Pension (C&P) examination 
to determine eligibility for aid and attendance, if any.

The Veteran was afforded a VA C&P examination in May 2008.  
The examiner reviewed the Veteran's claims file and noted 
that the Veteran had two strokes within a span of six months 
in 1996.  These strokes purportedly resulted in right-sided 
weakness.  The examiner noted that the Veteran lived with his 
daughter and used a walker to ambulate.  The Veteran reported 
difficulty with reading, secondary to blurred vision, poor 
balance, constipation, and memory loss, as well as occasional 
episodes of bladder incontinence.  The Veteran required 
assistance with dressing, bathing, and meal preparation, 
although he was able to feed himself and was not bedridden.  
He was no longer able to drive.

The Veteran's past medical history was significant for benign 
prostatic hypertrophy (BPH) and residuals of a fractured left 
clavicle.  The examiner further noted that the Veteran had 
been hospitalized for inpatient psychiatric treatment for a 
period of four months during the past year.  The nature or 
location of this inpatient hospitalization is not clear from 
the evidence of record.  Consequently, the RO should contact 
the Veteran and ask him to identify any and all VA and non-VA 
sources of treatment for his psychiatric disability, to 
include any recent inpatient psychiatric hospitalizations 
during 2007-2008.  The RO should also obtain any other 
evidence that the Veteran identifies as relevant to this 
claim, provided that he completes the required authorization 
forms.  

The Veteran also stated that he received Social Security 
Disability benefits since 1987 for an unidentified condition.  
Thus, the RO should contact the Social Security 
Administration (SSA) and/or other appropriate Federal agency 
and request a complete copy of any and all adjudications and 
the records underlying the adjudications for Social Security 
Disability benefits.  If no such records exist, information 
to that effect should be included in the claims file.

Reviewing the evidence of record, the examiner concluded that 
the Veteran needed aid and attendance due to non-service-
connected medical conditions, but that "the Veteran's 
service-connected prostatitis and clavicle fracture do not 
render him in need of Aid and Attendance."  The examiner 
expressed no opinion regarding the Veteran's service-
connected psychiatric disability and whether he needed 
special monthly compensation based on a need for aid and 
attendance as a result of this disability.
     
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where, as 
here, a medical examination does not contain sufficient 
detail to decide the claim on appeal, the Board must return 
the report as inadequate for evaluation purposes.  See Hayes 
v. Brown, 9 Vet. App. 67, 73 (1996).  

The Board finds the May 2008 VA C&P examination report to be 
inadequate because the examiner failed to comment on the 
extent to which the Veteran's service-connected psychiatric 
disability rendered him in need of aid and attendance, if at 
all.  After the additional records are obtained, the RO 
should return the Veteran's claims file to the VA examiner 
who conducted the May 2008 VA examination.  If this examiner 
is available, the examiner is asked to provide an addendum in 
which he expresses an opinion as to whether the Veteran is 
entitled to SMC based on a need for aid and attendance as a 
result of his service-connected psychiatric disability.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the Veteran that are dated from 
October 23, 2002 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his service-connected 
psychiatric disorder.  In particular, the 
Veteran is asked to provide, or authorize 
VA to obtain, any and all treatment 
records pertaining to an inpatient 
psychiatric hospitalization that occurred 
during 2007-2008. 

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
from October 22, 2002, to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the Veteran during the course of the 
remand, provided that the Veteran 
completes the required authorization 
forms.
  
3.  The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Disability benefits.  If no such records 
exist, information to that effect should 
be included in the claims file.  VA will 
end its efforts to obtain records from a 
Federal department or agency only if VA 
concludes that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  After the above development is 
completed, the RO should return the 
Veteran's claims file to the VA examiner 
who conducted the May 2008 VA C&P 
examination.  If this examiner is 
available, the examiner is asked to 
provide an addendum in which he expresses 
an opinion as to whether the Veteran is 
entitled to special monthly compensation 
based on a need for aid and attendance as 
a result of his service-connected 
psychiatric disability.  

If this examiner is unavailable or 
indicates that another examination is 
necessary, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a psychiatric 
examination to determine eligibility for 
special monthly compensation based on the 
need for aid and attendance.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

The examiner should address in the 
examination report whether the following 
are present as a result of the Veteran's 
service-connected psychiatric disability:

*	Inability to dress or 
undress himself or to keep 
himself ordinarily clean and 
presentable;

*	Frequent need of adjustment 
of any special prosthetic or 
orthopedic appliances which 
by reason of the particular 
disability cannot be done 
without aid (this does not 
include the adjustment of 
appliances which normal 
persons would be unable to 
adjust without aid, such as 
supports, belts, lacking at 
the back, etc.);

*	inability to attend to the 
wants of nature; 

*	inability to feed himself 
through loss of coordination 
of the upper extremities or 
through extreme weakness; or

*	incapacity, physical or 
mental, which requires care 
or assistance on a regular 
basis to protect the 
claimant from hazards or 
dangers incident to his 
daily environment.  See 38 
C.F.R. § 3.352(a) (2008).

5.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case.  The Supplemental Statement of the 
Case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


